Matter of Safiyah T. (Tommie D.T.) (2015 NY Slip Op 08183)





Matter of Safiyah T. (Tommie D.T.)


2015 NY Slip Op 08183


Decided on November 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2014-06620
 (Docket No. NN-3956-13)

[*1]In the Matter of Safiyah T. (Anonymous). Dutchess County Department of Social Services, petitioner-respondent, 
andTommie D. T. (Anonymous), appellant, et al., respondent.


Gary E. Eisenberg, New City, N.Y., for appellant.
James Fedorchak, County Attorney, Poughkeepsie, N.Y. (Thomas E. Dietz of counsel), for petitioner-respondent.
Andrew W. Szczesniak, White Plains, N.Y., attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding of the Family Court, Dutchess County (Denise M. Watson, J.), dated June 2, 2014. The order, after a hearing, found that the father neglected the subject child.
ORDERED that the order of fact-finding is affirmed, without costs or disbursements.
The Family Court's finding that the father neglected the child was supported by a preponderance of the evidence presented at the fact-finding hearing (see Matter of Beautisha B. [Racquirine A.], 115 AD3d 854, 854; see also Family Ct Act § 1046[b]; Matter of Tammie Z., 66 NY2d 1, 3). The Family Court's determinations regarding the credibility of witnesses is entitled to considerable deference unless clearly unsupported by the record (see Matter of Ariel R. [Danielle K.], 118 AD3d 1010, 1010; Matter of Denis F. Jr. [Dennis F. Sr.], 112 AD3d 626, 627; Matter of Christiana C. [Carleton C.], 86 AD3d 606, 607; Matter of Andrew B. [Deborah B.], 73 AD3d 1036, 1036). A parent can be found to have neglected a child by refusing to take the child into his or her home and by indicating a desire to have no contact with, or responsibility for, the child (see Matter of Ariel R. [Danielle K.], 118 AD3d at 1010; Matter of Shawntay S. [Stephanie R.], 114 AD3d 502, 502; Matter of Clayton OO. [Nikki PP.], 101 AD3d 1411, 1412; Matter of Nyia L. [Egipcia E.], 88 AD3d 882, 883; Matter of Jalil McC. [Denise C.], 84 AD3d 1089, 1090; Matter of Janice G. [Linda H.], 70 AD3d 1210, 1211). Here, the evidence demonstrated that, despite knowing that the child was homeless, the father abdicated his responsibility as a parent and made it clear that he did not feel it was his responsibility to provide for the child (see Matter of Ariel R. [Danielle K.], 118 AD3d at 1010; Matter of Shawntay S. [Stephanie R.], 114 AD3d at 502; see Matter of Nyia L. [Egipcia E. C.], 88 AD3d at 883; Matter of Jalil McC. [Denise C.], 84 AD3d at 1090).
LEVENTHAL, J.P., COHEN, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court